EXAMINER’S AMENDMENT
This action is responsive to the following communication: RCE filed on 7/28/2021.    Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 are pending.  
Authorization for this examiner's amendment was given in an email by Aaron Ponikos on Aug. 5, 2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Jul. 28, 2021 has been entered.
Please Amend The Claims:
1.	(CURRENTLY AMENDED)  A method for displaying a relational diagram on a display, at least one view of the relational diagram being larger than an available viewing area provided by the display, the method comprising: 
	detecting a predetermined action performed on a first element included in 
	responsive to detecting the predetermined action performed on the first element: 
determining one or more relevant elements associated with the first element that is present in a second portion of the relational diagram in an area extending beyond the display area limit of the display screen so as to be unviewable in the display, and 
modifying any elements of the first portion of the relational diagram displayed within the display area limit of the display screen prior to the modification remains unchanged after the modification.

7. 	(CURRENTLY AMENDED)  A system for displaying a relational diagram on a display, whereon at least one view of the relational diagram is larger than an available viewing area provided by the display, the system comprising:
	a computer with memory and at least one processor and a display; and
	a display program comprising program instructions that execute in the memory of the computer in order to display a relational diagram on the display by: 
detecting a predetermined action performed on a first element included in a first portion of a relational diagram displayed within a display area limit of a display screen; and 
responsive to detecting the predetermined action performed on the first element: 
determining one or more relevant elements associated with the first element present in a second portion of the relational diagram in an area extending beyond the display area limit of the display screen so as to be unviewable in the display, and 
modifying the first portion of the relational diagram displayed within the display area limit of the display screen to include the one or more relevant elements any elements of the first portion of the relational diagram displayed within the display area limit of the display screen prior to the modification remains unchanged after the modification. 

13. 	(CURRENTLY AMENDED) A computer program product for displaying a relational diagram on a display, at least one view of the relational diagram being larger than an available viewing area provided by the display, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method comprising:

	responsive to detecting the predetermined action performed on the first element: 
determining one or more relevant elements associated with the first element present in a second portion of the relational diagram in an area extending beyond the display area limit of the display screen so as to be unviewable in the display, and 
modifying the first portion of the relational diagram displayed within the display area limit of the display screen to include the one or more relevant elements any elements of the first portion of the relational diagram displayed within the display area limit of the display screen prior to the modification remains unchanged after the modification.

Allowable Subject Matter
Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 13 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
modifying the first portion of the relational diagram displayed within the display area limit of the display screen to include the one or more relevant elements from the second portion of the relational diagram displayed within the area extending beyond the display area limit of the display screen into the first portion of the relational diagram displayed within the display area limit of the display screen, wherein a location of any elements of the first portion of the relational diagram displayed within the display area limit of the display screen prior to the modification remains unchanged after the modification.


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179